DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  The specification discloses on p. 5, 2nd para, “The user input may be transmitted, at least in part, using UDP…”  “UDP” not defined in specification.  For examination purposes, UDP is interpreted as User Datagram Protocol.  Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  There seems to be a typographical error.  Claim 4 recites ”A method as claimed in claim 1, wherein the dynamic resources include a vertex buffer.”  Neither “dynamic resources” nor a “vertex buffer” are recited in claim 1.  “Dynamic resources” are recited in claim 2.  For examination purposes, claim 4 is interpreted as depending from claim 2.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  UDP is not defined in the claim.  For examination purposes, UDP is interpreted as User Datagram Protocol.  Appropriate correction is required.  
Claim 20 is objected to because of the following informalities:  There seems to be a typographical error.  Claim 20 recites a “system of claim 1”, however, claim 1 is a .  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 20-22 of U.S. Patent No. 10,915,984 in view of Corbett et al. U.S. Pub. No. 2009/0189890, Arnaud et al. U.S. Pub. No. 2006/0176310 and Abdo et al. WO 2010/077423A1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims 1 and 18 of the Instant Application are broader versions of the independent claims 1 and 20 of U.S. Patent No. 10,915,984, respectively.  And, for example, claims 5-7 of the Instant Application are unpatentable over claims 4-6 of U.S. Patent No. 10,915,984 in view of Corbett, Arnaud and Abdo respectively.  
Instant Application 17-146,828
U.S. Patent No. 10,915,984
1. A method of streaming interactive computer graphics from a server to a client device, including: 


a) intercepting graphics instructions transmitted from an application destined for a graphical processing unit (GPU) at the server; 



b) processing the graphics instructions to generate graphics data at the server; 

c) generating index information for, at least, some of the graphics data at the server;

d) transmitting the index information in place of the graphics data to a client device; 

e) extracting corresponding graphics data stored at the client device utilizing the index information; 





a) executing, at the server, an application generating graphical processing unit (GPU) instructions; 
b) intercepting, at the server, the generated GPU instructions transmitted from the application; 


c) processing, at the server, the intercepted GPU instructions to generate graphics data; 

d) generating, at the server, index information for, at least, some of the graphics data; 

e) transmitting the index information in place of the graphics data to the client device; 

f) extracting corresponding graphics data stored at the client device utilizing the index information; 


and g) rendering computer graphics at a 

wherein the generated graphics data includes a vertex buffer divided into a plurality of blocks, the index information identifies a portion of the plurality of blocks, and the index information is transmitted in place of the portion of the plurality of blocks to the client device.

2. A method as claimed in claim 1 , wherein the graphics data includes one or more from the set of graphics state, static resources, and dynamic resources.  
2. The method as claimed in claim 1, wherein the graphics data includes one or more from a set of graphics state, static resources, video resources and dynamic resources.
Claim 2 of the Instant Application is a broader version of claim 2 of the U.S. Patent.  
4. A method as claimed in claim 1, wherein the dynamic resources include a vertex buffer.  
3. The method as claimed in claim 2, wherein the dynamic resources include the vertex buffer.

5. A method as claimed in claim 4, wherein index information is generated for modified portions of the vertex buffer.  
4. The method as claimed in claim 3, wherein the index information is generated for portions of the vertex buffer.
Claim 4 of the U.S. Patent does not teach modified portions of the vertex buffer, however, Corbett teaches this limitation.  Corbett teaches (“When commands are sent to the client,… they can be… encoded… a portion of the three-dimensional graphics commands are encoded… by the agent… the three-dimensional graphics commands can include… index buffers… Index buffers are another type of buffer that includes indices into vertex buffers.”; Corbett, [0100], [0101]).  The encoded portions of the three-dimensional commands are encoded (modified) and index buffer information, which includes indices into vertex buffers, is generated.  Corbett can be combined with the U.S. Patent to arrive at the Instant Application.    Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the U.S. Patent by adding the feature of modified portions of the vertex buffer, in order to reduce the quality degradation caused by remotely providing three-dimensional graphics, as taught by Corbett. ([0005])  
6. A method as claimed in claim 5, wherein the vertex buffer is divided into blocks and index information is generated for a run of modified blocks.  
5. The method as claimed in claim 4, wherein the vertex buffer is divided into blocks and the index information is generated for a run of the blocks.
“… the vertex buffer (VB) includes one entry for each of vertices A, B, C, and D, as required to define the triangles T0 and T1.  The numbers presented in the leftmost vertical column of Fig. 1C represents index values for the unique vertices stored in the vertex buffer (VB)… the vertex buffer (VB) can be considered a one-dimensional array, wherein the one-dimensional array can be navigated in one-dimension, i.e., by a single index, to store and access coordinate information for a unique vertex.”; Arnaud, [0028], Fig. 1C).  Fig. 1C illustrates a vertex buffer, which is a one-dimensional array (vertex buffer divided into blocks), where the leftmost column represents generated index information for the run of modified blocks 0-3.  The vertex buffer of Fig. 1C has been modified from the non-indexed vertex buffer of Fig. 1B, to include an index for each unique vertex.  Arnaud can be combined with the U.S. Patent to arrive at the claim 6 of the Instant Application.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the U.S. Patent by adding the feature of the vertex buffer is divided into blocks and index information is generated for a run of modified blocks, in order to reduce an amount of graphics data that needs to be stored and transmitted through a graphics pipeline, as taught by Arnaud. ([0026])  
7. A method as claimed in claim 6, wherein index information is generated for a trimmed run of modified blocks such that the run extends from the first modified bit within the first block in the run to the last modified bit within the last block in the run.
6. The method as claimed in claim 5, wherein the index information is generated for the run of the blocks such that the run extends from a first modified bit within a first block in the run to a last modified bit within a last block in the run.
“The optimizer 226 in this example, can be configured to search for bytes until a change is detected.  In this example embodiment, since applications tend to modify vertices in large groups, the optimizer 226 can be configured to look until it finds the beginning and end of a group of changes instead of searching through every byte… the procedure includes storing vertices for a plurality of primitives, each primitive defined by at least one vertex.  Referring to Fig. 2, vertex data, e.g., 32 bit values indicative of vertices, can be stored in a vertex buffer… a processor 212 can execute instructions indicative of a move to front coder 230 (MTF encoder) and can encode the vertices… the MTF encoder 230 can be configured to encode at the level of granularity that represents the data element that is being sent to the client…  Generally, the MTF encoder includes a list of values and an index.  As the MTF encoder 230 processes the vertices the most common values percolate to the top of the list and instead of emitting the values, the MTF encoder 230 can output the index value (which can be encoded in fewer bits than a vertex).”; Abdo, [0053], [0057], [0058]).  The optimizer searches for bytes (which includes the first modified bit within the first modified block and the last modified bit within the last modified block) until a vertex change is detected.  The optimizer looks until it finds the beginning and end of a group of vertex changes (extends from the first modified bit within the first block in the run to the last modified bit within the last block in the run).  The optimizer looks through a group of changes (generating a trimmed run) instead of looking through every byte.  When the optimizer finds the beginning and end of a group of vertex changes, these vertex changes are compressed and index information is generated.  Abdo can be combined with the U.S. Patent to arrive at claim 7 of the Instant Application.  Therefore, it would have been obvious to one of ordinary skill in the art at time of effective filing date to modify the U.S. Patent by adding the feature of index information is generated for a trimmed 

7. The method as claimed in claim 3, wherein the vertex buffer is divided into stripes corresponding to vertex fields and the index information is generated for the stripes.
3. A method as claimed in claim 1, wherein objects within the graphics data are hashed to generate the index information.  

8. The method as claimed in claim 1, wherein objects within the graphics data are hashed to generate the index information.
9. A method as claimed in claim 1, further including the step of synchronizing the graphics data between the server and the client.  
9. The method as claimed in claim 1, further including a step of synchronizing the graphics data between the server and the client device.
10. A method as claimed in claim 9, wherein, when the graphics data includes textures, only data for the textures that are used are synchronized.  
10. The method as claimed in claim 9, wherein, when the graphics data includes textures, only data for the textures that are used are synchronized.

11. The method as claimed in claim 9, wherein a profile of the client device determines the synchronization of graphics data.
12. A method as claimed in claim 11, wherein the profile of the client device determines the synchronization of graphics data by assigning lower resolution graphics for higher resolution graphics at the client device.  
12. The method as claimed in claim 11, wherein the profile of the client device determines the synchronization of graphics data by assigning lower resolution graphics for higher resolution graphics at the client device.
13. A method as claimed in claim 1, wherein the rendered graphics are displayed on a display at the client device.  
13. The method as claimed in claim 1, wherein the rendered graphics are displayed on a display at the client device.
14. A method as claimed in claim 13, wherein the client device receives user input in response to the displayed graphics, and the user input is transmitted back to the executing application on the server.  
14. The method as claimed in claim 13, wherein the client device receives user input in response to the displayed graphics, and the user input is transmitted back to the executing application on the server.
15. A method as claimed in claim 14, wherein the user input may be transmitted, at least in part, using UDP.  
15. The method as claimed in claim 14, wherein the user input may be transmitted, at least in part, using User Datagram Protocol (UDP).

16. The method as claimed in claim 15, wherein State Transition Events are synthesised on the server.
17. A method as claimed in claim 1, wherein the application is selected for execution at the server by a user from a plurality of applications.
17. The method as claimed in claim 1, wherein the application is selected for execution at the server by a user from a plurality of applications.
Claims 3 and 8-17 of the Instant Application are anticipated by claims 7-17 of the U.S. Patent.  
18. A system for streaming interactive computer graphics, including: 


a server configured for


intercepting graphics instructions transmitted from an application destined for a graphical processing unit (GPU) at the server, 

processing the graphics instructions to generate graphics data, 



 transmitting the index information in place of the graphics data to a client device; 

and a client device configured for extracting corresponding graphics data stored at the client device utilizing the index information and rendering computer graphics at a graphical processing unit (GPU) at the client device using the corresponding graphics data.  


a client device;  

and a server configured for: 
executing an application generating graphical processing unit (GPU) instructions, 
intercepting GPU instructions transmitted from the application destined for a graphical processing unit (GPU) at the client device, 

processing the intercepted GPU instructions to generate graphics data, 


and transmitting the index information in place of the graphics data to the client device, 

wherein the client device is configured for extracting corresponding graphics data stored at the client device utilizing the index information and rendering computer graphics at the GPU at the client device using the corresponding graphics data, 

and wherein the graphics data generated at the server includes a vertex buffer divided into a plurality of blocks, the index information identifies a portion of the plurality of blocks, and the client device receives the index information in place of receiving the portion of the plurality of blocks from the server.


21. A server configured for use with the system of claim 20.
20. A client device configured for use with the system of claim 1.  
22. A client device configured for use with the system of claim 21.
Claims 19 and 20 of the Instant Application are anticipated by claims 20 and 21 of the U.S. Patent. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 18;  2, 4, 5, 13, 19 and 20 is/are rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as being anticipated by Corbett et al. U.S. Pub. No. 2009/0189890.
Re:  claims 1 and 18, Corbett teaches 
1. A method of streaming interactive computer graphics from a server to a client device, including: (“… this disclosure describes methods and systems for remoting three-dimensional graphics… a server 106 configured to display output graphical data to a client machine 102… The computing machine 100 can be embodied in any one of the following computing devices:… a gaming system;… a system for displaying graphics and other application output at a remote computing machine 202… the system includes a remote computing machine 202 communication with one or more local computing machines 204… we may refer to the remote computing machine 202 as a client device and the local computing machines 204 as servers.”; Corbett, [0006], [0056], [0074], [0075], Fig. 2)
The server displays (streams) output graphical display data to a client machine, where the output graphical display data can be a game (streaming interactive computer graphics from a server to a client).  
a) intercepting graphics instructions transmitted from an application destined for a graphical processing unit (GPU) at the server; (“… the method for remoting three-dimensional graphics includes intercepting, by an agent, a plurality of graphics commands generated by a three-dimensional application executing on a local computing machine… The local computing machine 204 provides application output to the remote computing machine 202 in response to the executing of one or more applications 208 at the local computing machine 204… if a remote computing machine 202 does not have a GPU 216’ with the capability or capacity to handle the image data, but the application needs it, then a local computing machine 204 is selected that has an available and suitable GPU 216… The three-dimensional graphics are first intercepted… by an agent, and at least a portion of the three-dimensional graphics commands are encoded by the agent… A frame is then created that comprise all encoded portions of the three-dimensional graphics commands… The frame is compressed… and the compressed frame is transmitted to a remote computing machine… the method 600… is carried out by an agent executing on… a server;… the agent executes on the same computing machine… as the one on which the three-dimensional application is executing…”; Corbett, [0007], [0076], [0080], [0098], [0099], Figs. 2, 5A) 
An agent executing on the local computing machine (server) intercepts three-dimensional graphics transmitted from an application executing on the local computing machine destined for GPU 216 at the local computing machine.  
b) processing the graphics instructions to generate graphics data at the server; (“The three-dimensional graphics commands are generated by an application executing on a computing machine, these three-dimensional graphics commands are… intercepted… by an agent… executing on the same machine as the machine on which the application executes… Once the agent knows that the application has made a call to the three-dimensional graphics runtime program interface, the agent can then intercept the call and redirect it to the client so that the three-dimensional graphics can be replayed on the client… a portion of the three-dimensional graphics commands are rendered on the server and a portion of the three-dimensional graphics commands are rendered on the client.”; Corbett, [0098])  
A portion of the three-dimensional graphics commands are rendered on the server (processing the graphics instructions to generate graphics data at the server).  
c) generating index information for, at least, some of the graphics data at the server; (“The three-dimensional graphics commands are generated by an application executing on a computing machine, these three-dimensional graphics commands are… intercepted… by an agent… executing on the same machine as the machine on which the application executes… a portion of the three-dimensional graphics commands are encoded… by the agent… the three-dimensional graphics commands can include… index buffers;… Index buffers are another type of buffer that includes indices into vertex buffers… the portion of the three-dimensional graphics commands that is encoded is a portion that corresponds to a particular structure.  For example, one portion could include all vertices, another portion could include all indices, and still another portion could include all textures and surfaces… once the portion of the three-dimensional graphics commands has been encoded, a frame is created… that comprises each encoded portion of the three-dimensional graphics commands… For example, the three-dimensional graphics commands could include each of a vertex buffer, an index buffer, and textures… the frame could include vertices encoded using Huffman encoding, indices encoded using Huffman encoding, and textures encoded using a synthetic lossy codec.”; Corbett, [0100], [0101], [0102], [0103])  
A portion of the three-dimensional graphics commands are encoded at the server and index information, such as indices to vertex buffers, is generated.  
d) transmitting the index information in place of the graphics data to a client device; (“When commands are sent to the client… they can be any combination of compressed, optimized, batched, encoded and transmitted across a network from a local computing machine or server to a remote computing machine or client computing machine… a portion of the three-dimensional graphics commands are encoded… by the agent… the three-dimensional graphics commands can include any of the following:… index buffers;… Index buffers are another type of buffer that includes indices into vertex buffers… the portion of the three-dimensional graphics commands that is encoded is a portion that corresponds to a particular structure.  For example, one portion could include… all indices… once the portion of the three-dimensional graphics commands has been encoded, a frame is created… that comprises each encoded portion of the three-dimensional graphics commands… For example, the three-dimensional graphics commands could include… an index buffer… the frame could include… indices encoded using Huffman encoding… Once the frame is created, the agent may… compress the frame… prior to transmission… The local computing machine or server transmits the compressed frame to the remote computing machine or client… ”; Corbett, [0100], [0101], [0102], [0103], [0104], [0105]) 
A portion of the three-dimensional graphics commands are encoded by an agent on the local computing device (server).  The encoded three-dimensional graphics commands can include all indices, which are then transmitted in a frame to the client (transmitting the index information in place of the graphics data to a client device).  
e) extracting corresponding graphics data stored at the client device utilizing the index information; (“The local computing machine or server transmits the compressed frame to the remote computing machine or client… so that a rendering agent, application, or unit may render three-dimensional data from the graphical data contained within the frame.”; Corbett, [0105]) 
The client renders three-dimensional data from the graphical data within the frame, using the indices included in the frame (extracting corresponding graphics data stored at the client device utilizing index information).  
and f) rendering computer graphics at a graphical processing unit (GPU) at the client device using the corresponding graphics data. (“If the rendering location is on the client, then the server transmits the three-dimensional graphics commands to the client such that the client receives the commands and renders three-dimensional data from them… a remoting location can either be a graphical processing unit on the server or client that is a hardware component…”; Corbett, [0112])  
The server transmits three-dimensional graphics commands to the clients GPU for rendering at the client device.
Re:  claim 2, Corbett teaches 
2. A method as claimed in claim 1, wherein the graphics data includes one or more from the set of graphics state, static resources, and dynamic resources. (“… what is transmitted to the client computing machine or remote computing machine is a frame containing any combination of:… a render state; and resource needed to render or draw a two-dimensional graphical representation…”; Corbett, [0100])
The frame (graphics data) includes a render state (graphics state).  
Re:  claim 4, Corbett teaches 
4. A method as claimed in claim 1, wherein the dynamic resources include a vertex buffer. (“… a portion of the three-dimensional graphics commands are rendered on the server and a portion of the three-dimensional graphics commands are rendered on the client.  When commands are set to the client… they can be… compressed… encoded and transmitted across a network from a local computing machine or server to a remote computing machine or client computing machine… what is transmitted to the client computing machine or remote computing machine is a frame containing any combination of:… a render state; and resource needed to render or draw a two-dimensional graphical representation… the three-dimensional graphics commands can include any of the following:  vertex buffers…”; Corbett, [0100], [0101])
The graphics commands include a frame (graphics data) that includes resources needed to render or draw a two-dimensional graphical representation, such as a vertex buffer (dynamic resources include a vertex buffer). 
Re:  claim 5, Corbett teaches 
5. A method as claimed in claim 4, wherein index information is generated for modified portions of the vertex buffer. (“When commands are sent to the client,… they can be… encoded… a portion of the three-dimensional graphics commands are encoded… by the agent… the three-dimensional graphics commands can include… index buffers… Index buffers are another type of buffer that includes indices into vertex buffers.”; Corbett, [0100], [0101])
The encoded portions of the three-dimensional commands are encoded (modified) and index buffer information, which includes indices into vertex buffers, is generated.  
Re:  claim 13, Corbett teaches 
13. A method as claimed in claim 1, wherein the rendered graphics are displayed on a display at the client device. (“… the computing environment 101 includes a client machine 102 that… uses the network 104 to receive from the server 106A-106N graphical display output representative of the application execution ...  portions of a desktop or application image data can be rendered using a rendering process at the local computing machine 204 while other portions can be rendered using “client-side” rendering.”; Corbett, [0062], [0064], [0079], Fig. 1B)  
Fig. 1B illustrates that the system 100 is, for example, the client machine, which displays output on display device 124a-c.  
Re:  claim 19, Corbett teaches 
19. A server configured for use with the system of claim 18. (“Fig. 1A illustrates… a computing environment 101 that includes one or more client machines 102A-102N in communication with servers 106A-106N, ”; Corbett, [0056], Fig. 1A)
Fig. 1A illustrates a server (such as Server 106A) for use with the computing environment (system).  
Re:  claim 20, Corbett teaches 
20. A client device configured for use with the system of claim 1.  (“Fig. 1A illustrates… a computing environment 101 that includes one or more client machines 102A-102N in communication with servers 106A-106N, ”; Corbett, [0056], Fig. 1A)
Fig. 1A illustrates a client device (such as client device 102A) for use with the computing environment (system).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbett as applied to claim 1 above, and further in view of Sirton et al. U.S. Patent No. 9,026,615.  
Re:  claim 3, Corbett is silent, however, Sirton teaches 
3. A method as claimed in claim 1, wherein objects within the graphics data are hashed to generate the index information. (“The term “cache hash table” as used herein references a means for storing and managing a set of values associated with a section of an image by providing a mapping between a hash value of each section, the section herein generally referenced as an ‘image tile’ or ‘tile’, and information associated with the tile, including tile state and reference information… a section of the source visual (referred to as an image tile), such as a block (e.g., 4x4 pixels or 8x8 pixels)…is retrieved, a hash value for that image tile is calculated, and that hash value is compared to a set of hash values in the cache hash table at the host.  If the hash value for the image tile matches one of the hash values of the cache table, a client reference code is determined or retrieved from the host cache and encoded, and the cache hash table is re-indexed to reflect the recent match.”; Sirton, col. 2, lines 46-51, col. 3, lines 35-45)
An image tile (which includes objects within the graphics data) is retrieved and a hash value is determined (hashed) for the image tile.  If the hash value for the image tile matches one of the hash values in the cache table, then the cache hash table is re-indexed (generate the index information) to reflect this match.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Corbett by adding the feature of objects within the graphics data are hashed to generate the index information, in order to reduce the network bandwidth associated with encoded pixel data by encoding areas of the visual image that have been determined to have changed since a previous encoding cycle, as taught by Sirton. (col. 6 lines 34-37)  
Re:  claim 9, Corbett is silent, however, Sirton teaches 
9. A method as claimed in claim 1, further including the step of synchronizing the graphics data between the server and the client. (“… the client decoder 142 is synchronized with the host encoder 126 and will have a complimentary copy of the quality in the image cache 144 that it will copy with a cached tile, keeping the quality of the decoded cached tile synchronized between the encoder 126 and the decoder 142.  In an embodiment supporting progressive build updates of cached images, tiles of the frame buffer that are in the host cache 124 have their tile state 230 updated as the tile image and its associated tile-specific encoded state are updated.  Similarly, the client computer 140 would also update the client image cache 144 to keep the host hash cache 124 synchronized to the client image cache 144.”; Sirton, col. 9, lines 25-35)
An image tile (graphics data) is synchronized between the host encoder and the client decoder (synchronizing the graphics data between the server and the client).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Corbett by adding the feature of synchronizing the graphics data between the server and the client, in order to maintain an encoder tile specific state between the host encoder and the client decoder for synchronization, as taught by Sirton (col. 9, lines 19-30)  
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbett as applied to claims 4 and 5 above, and further in view of Arnaud et al. U.S. Pub. No. 2006/0176310.  
Re:  claim 6, Corbett is silent, however, Arnaud teaches 
6. A method as claimed in claim 5, wherein the vertex buffer is divided into blocks and index information is generated for a run of modified blocks. (“… the vertex buffer (VB) includes one entry for each of vertices A, B, C, and D, as required to define the triangles T0 and T1.  The numbers presented in the leftmost vertical column of Fig. 1C represents index values for the unique vertices stored in the vertex buffer (VB)… the vertex buffer (VB) can be considered a one-dimensional array, wherein the one-dimensional array can be navigated in one-dimension, i.e., by a single index, to store and access coordinate information for a unique vertex.”; Arnaud, [0028], Fig. 1C)
Fig. 1C illustrates a vertex buffer, which is a one-dimensional array (vertex buffer 
Re:  claim 8, Corbett is silent, however, Arnaud teaches 
8. A method as claimed in claim 4, wherein the vertex buffer is divided into stripes corresponding to vertex fields and index information is generated for modified stripes. (“… the vertex buffer (VB) includes one entry for each of vertices A, B, C, and D, as required to define the triangles T0 and T1.  The numbers presented in the leftmost vertical column of Fig. 1C represents index values for the unique vertices stored in the vertex buffer (VB)… the vertex buffer (VB) can be considered a one-dimensional array, wherein the one-dimensional array can be navigated in one-dimension, i.e., by a single index, to store and access coordinate information for a unique vertex.”; Arnaud, [0028], Fig. 1C)
Fig. 1C illustrates that the vertex buffer is divided into stripes corresponding to vertex fields such as vertices A, B, C and D and corresponding index information 0, 1, 2 and 3 for the modified stripes.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Corbett by adding the feature of the vertex buffer is divided into stripes corresponding to vertex fields and   
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbett in view of Arnaud as applied to claim 6 above, and further in view of Abdo et al. WO 2010/077423 A1.  
Re:  claim 7, Corbett is silent, however, Abdo teaches 
7. A method as claimed in claim 6, wherein index information is generated for a trimmed run of modified blocks such that the run extends from the first modified bit within the first block in the run to the last modified bit within the last block in the run. (“The optimizer 226 in this example, can be configured to search for bytes until a change is detected.  In this example embodiment, since applications tend to modify vertices in large groups, the optimizer 226 can be configured to look until it finds the beginning and end of a group of changes instead of searching through every byte… the procedure includes storing vertices for a plurality of primitives, each primitive defined by at least one vertex.  Referring to Fig. 2, vertex data, e.g., 32 bit values indicative of vertices, can be stored in a vertex buffer… a processor 212 can execute instructions indicative of a move to front coder 230 (MTF encoder) and can encode the vertices… the MTF encoder 230 can be configured to encode at the level of granularity that represents the data element that is being sent to the client…  Generally, the MTF encoder includes a list of values and an index.  As the MTF encoder 230 processes the vertices the most common values percolate to the top of the list and instead of emitting the values, the MTF encoder 230 can output the index value (which can be encoded in fewer bits than a vertex).”; Abdo, [0053], [0057], [0058])
The optimizer searches for bytes (which includes the first modified bit within the first modified block and the last modified bit within the last modified block) until a vertex change is detected.  The optimizer looks until it finds the beginning and end of a group of vertex changes (extends from the first modified bit within the first block in the run to the last modified bit within the last block in the run).  The optimizer looks through a group of changes (generating a trimmed run) instead of looking through every byte.  When the optimizer finds the beginning and end of a group of vertex changes, these vertex changes are compressed and index information is generated.  Therefore, it would have been obvious to one of ordinary skill in the art at time of effective filing date to modify the method of Corbett by adding the feature of index information is generated for a trimmed run of modified blocks such that the run extends from the first modified bit within the first block in the run to the last modified bit within the last block in the run., in order to only spend cycles looking for differences in proportion to the amount of changes that are actually made thereby allowing the processor to avoid spending a lot of cycles trying to identify all the changes, as taught by Abdo. ([0053])  
Claims 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbett in view of Sirton as applied to claim 9 above, and further in view of Krause et al. U.S. Patent No. 9,451,197.
Re:  claim 10, Corbett is silent, however, Krause teaches 
10. A method as claimed in claim 9, wherein, when the graphics data includes textures, only data for the textures that are used are synchronized. (“… the preferred solution is to adopt a mipmap structure similar to the texture layering scheme commonly used with the OpenGL… rendering language.  As shown in Fig. 8, each mipmap 810, 820, 830, 840 refers to a reproduction of the canvas at a magnification that is half the magnification of the next mipmap to the left and twice the magnification of the next mipmap to the right… The core application will begin to generate an image at a particular base resolution when it is launched.  This image will be copied to memory and will comprise either a portion of, or the entire first mipmap… If the display resolution at the client is less than the resolution of the first mipmap, then the image is successively downsampled by powers of 2… until the resolution becomes less than or equal to the desired resolution of the client display… This mipmap can now be used to generate the first displayed image.”; Krause, col. 8, lines 18-24)  
The graphics data includes textures represented as mipmaps that are being used.  The mipmap is used to synchronize the image from the server that is to be displayed at the resolution of the client.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Corbett by adding the feature of when the graphics data includes textures, only data for the textures that are used are synchronized, in order to enable complex applications to run on low cost portable hardware with improved responsiveness and performance, as taught by Krause. (col. 3, lines 27-29)  
Re:  claim 11, Corbett is silent, however, Krause teaches 
11. A method as claimed in claim 9, wherein the profile of the client device determines the synchronization of graphics data. (“The mipmap structure has an important advantage when applied to the problem of client server synchronization… The client display process observes the current window position and current magnification level and generates the pixels by accessing one or more mipmaps… The core application will begin to generate an image at a particular base resolution when it is launched.  This image will be copied to memory and will comprise either a portion of, or the entire first mipmap… Suppose that we wish to reproduce the entire image at a particular client.  If the display resolution at the client is less than the resolution of the first mipmap, then the image is successively downsampled by powers of 2 at 1011 until the resolution becomes less than or equal to the desired resolution of the client display… The last mipmap level… is encoded at 1015 and sent to the client 1017 where it will be decoded and saved as mipmap level i.  This mipmap can now be used to generate the first displayed image.”; Krause, col. 8, lines 49-55, col. 9, lines 37-54, Fig. 10)
Mipmaps (graphics data) are used to synchronize the image from the server that is to be displayed at the resolution of the client.  The resolution of the client device (profile of the client device) determines synchronization of the graphics data.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Corbett by adding the feature of the profile of the client device determines the synchronization of graphics data, in order to enable complex applications to run on low cost portable hardware with improved responsiveness and performance, as taught by Krause. (col. 3, lines 27-29)  
Re:  claim 12, Corbett is silent, however, Krause teaches 
12. A method as claimed in claim 11, wherein the profile of the client device determines the synchronization of graphics data by assigning lower resolution graphics for higher resolution graphics at the client device. (“The mipmap structure has an important advantage when applied to the problem of client server synchronization… The client display process observes the current window position and current magnification level and generates the pixels by accessing one or more mipmaps… The core application will begin to generate an image at a particular base resolution when it is launched.  This image will be copied to memory and will comprise either a portion of, or the entire first mipmap… Suppose that we wish to reproduce the entire image at a particular client.  If the display resolution at the client is less than the resolution of the first mipmap, then the image is successively downsampled by powers of 2 at 1011 until the resolution becomes less than or equal to the desired resolution of the client display… The last mipmap level… is encoded at 1015 and sent to the client 1017 where it will be decoded and saved as mipmap level i.  This mipmap can now be used to generate the first displayed image. ”; Krause, col. 8, lines 49-55, col. 9, lines 37-54, Fig. 10)
Mipmaps (graphics data) are used to synchronize the image from the server that is to be displayed at the resolution of the client.  The resolution of the client device is considered to be the profile of the client device.  If the display resolution at the client device is less than the resolution of the first mipmap from the server, then the image is successively downsampled by powers of 2 until the resolution of the mipmap becomes less than or equal to the desired resolution of the client display (assigning lower resolution graphics for higher resolution graphics at the client device).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Corbett by adding the feature of the profile of the client device determines the synchronization of graphics data by assigning lower resolution   
Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbett as applied to claims 1 and 13 above, and further in view of Collins U.S. Pub. No. 2002/0029285.  
Re:  claim 14, Corbett is silent, however, Collins teaches 
14. A method as claimed in claim 13, wherein the client device receives user input in response to the displayed graphics, and the user input is transmitted back to the executing application on the server. (“The client node can be any personal computer… or other computing device… that has a windows-based desktop and sufficient memory for executing a small, display presentation program.  The display presentation program uses commands and data sent to it by the application server 150 across the network 140 to render a graphical display.  In a distributed computer system model, the execution of application programs occurs primarily on the application server 150 and the user interface, keystrokes, and mouse movements produced by client-side inputs are transmitted over the network 140 to and from the client node 110… The client agent 118 corresponds to a software program that receives commands and data from the server node 150 and from a user… of the client node 110.  The client agent 118 uses the received information when interacting with other components of the client node 110 (e.g., when directing the operating system 116 to output data onto the display 128).  The client agent 118 also transmits requests and data to the server node 150 in response to server-issued commands or user actions at the client node 110… Each application server 150 hosts one or more application programs 158 that can be accessed by the client nodes 110.  Examples of such applications include word processing programs such as MICROSOFT WORD and spreadsheet programs such as MICROSOFT EXCEL… ”; Collins, [0035], [0036], [0038], Fig. 1)
For example, the client device receives displayed graphics from an application (such as Microsoft Word) executing on the server.  In response, the client device receives user input (of requests and data) that is transmitted back to the server.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Corbett by adding the feature of the client device receives user input in response to the displayed graphics, and the user input is transmitted back to the executing application on the server, in order to transmit user actions from the client node in response to server issued commands, as taught by Collins. ([0036])   
Re:  claim 17, Corbett and Collins teach 
17. A method as claimed in claim 1, wherein the application is selected for execution at the server by a user from a plurality of applications. (“The local computing machine 204 provides application output to the remote computing machine 202 in response to the executing of one or more applications 208 at the local computing machine 204.”; Corbett, [0076])
The local computing machine (server) executes plural applications and provides application output to the remote computing device (client).  Corbett does not explicitly state that an application is selected by a user for output to the client, however, Collins teaches selecting.  (“Each application server 150 hosts one or more application programs 158 that can be accessed by the client nodes 110… During execution of the application program 158, a server 150 communicates with the client node 110 over a transport mechanism… the transport mechanism provides multiple virtual channels and one of the virtual channels provides a protocol for transmission of graphical screen data from the server node 150 to the client node 110.”; Collins, [0038], [0039])
The application server host plural applications that can be accessed (selected) by the client.  An application is selected for execution by the client and the graphical screen data output is transmitted to the client for display.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Corbett by adding the feature of the application is selected for execution at the server by a user from a plurality of applications, in order to enable the client device to execute a display presentation program sent to the client device by the application server, across the network, to render a graphical display at the client device, as taught by Collins. ([0035])   
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbett in view of Collins as applied to claim 14 above, and further in view of Sirton.  
Re:  claim 15, Corbett is silent, however, Sirton teaches 
15. A method as claimed in claim 14, wherein the user input may be transmitted, at least in part, using UDP. (“… host computer 110 comprises network interface 116 for providing connectivity to network 130… Network interface 116 may utilize network services in the form of software functions stored in memory 120 for providing protocol support, such as UDP/IP… Remote client computer 140 is, generally, a computing device enabled to provide remote display functions… and providing a network interface for connection to network 130.”; Sirton, col. 7, lines 5-13, lines 33-37, Fig 1)
  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbett in view of Collins and Sirton as applied to claim 15 above, and further in view of Bharadwaj U.S. Pub. No. 2002/0032751.  
Re:  claim 16, Corbett is silent, however, Bharadwaj teaches 
16. A method as claimed in claim 15, wherein State Transition Events are synthesised on the server. (“In a client-server computing system using an X-window type user interface environment, the “X-server” is a program that runs on the client device and is configured to capture events that are generated at the client device and transmit them to an “application” running on the server computer… The various state transition events that take place with respect to session connections are also sent back to the Server… Servers too can initiate state transitions through the CHANGESERVER Request … Subsequent to the request to launch the new application… the server sends the CHANGESERVER request.”; Bharadwaj, [0054], [0151])
For example, plural state transition events are, captured and transmitted together (synthesized) to an application running on the server.  The server can initiate a state transition event, such as, a CHANGESERVER request.  Therefore, it would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Donna J. Ricks/Examiner, Art Unit 2612 



/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612